TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 21, 2014



                                       NO. 03-11-00327-CV


                Cedar Contracting, Inc. and Lands & Leases, Inc., Appellants

                                                  v.

                     Ronald Hernandez and Connie Hernandez, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                    JUSTICE HENSON NOT PARTICIPATING
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 23, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.